SUMMARY OPINION
CLEMENS, Senior Judge.
Defendant’s Rule 27.26 motion was summarily denied. He contended his sentences to two seven-year consecutive terms should have been for concurrent terms. The guilty plea record, after the court’s repeated warnings, showed defendant was satisfied with his counsel and knew he could be sentenced to two consecutive 7-year terms. Thus, the record clearly refuted defendant’s contention. Affirmed in accordance with Davis v. State, 552 S.W.2d 68[2, 3].
SMITH, P.J., and KELLY, J., concur.